Citation Nr: 0026428	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for the residuals of a 
left foot injury.

3.  Entitlement to service connection for the residuals of a 
right thumb injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1972.  

This appeal arises from an April 1997 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for a skin disorder claimed as secondary 
to herbicide exposure; a left foot disorder; and a right 
thumb disorder.  The notice of disagreement was received in 
December 1997.  The statement of the case was issued in 
December 1997.  The veteran's substantive appeal was received 
in April 1998.  A personal hearing on these issues was held 
before a Hearing Officer at the RO in July 1998.

This appeal also stems from a November 1998 rating decision 
which denied service connection for PTSD.  The notice of 
disagreement was received in December 1998.  The statement of 
the case was issued in December 1998.  The veteran's 
substantive appeal was received in January 1999.  In March 
1999, the veteran was afforded a personal hearing before a 
Hearing Officer at the RO.  The Board of Veterans' Appeals 
(Board) notes that the veteran had also requested that he be 
scheduled for a personal hearing before a Veterans Law Judge 
sitting at the RO.  However, in a statement received in May 
2000, the veteran rescinded that request.


REMAND

Prior to rendering a determination as to whether the veteran 
has submitted well-grounded claims for service connection for 
the issues listed above, the Board finds that there are 
procedural defects that require correction.  In this regard, 
a review of the evidence of record discloses that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits.  In January 1999, the veteran submitted 
an Income-Net Worth and Employment Statement wherein he 
indicated that he was currently receiving disability benefits 
from SSA.  Treatment notes from the Greenville VA Outpatient 
Center (VAOPC) also reference the veteran receiving benefits 
from the SSA.  Neither a copy of the decision granting Social 
Security disability benefits to the veteran, nor the medical 
records used in rendering that determination, are of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents relied upon.  See Baker 
v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 9 
Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. Gober, ___ Vet.App. ___, No. 97-1192 
(Sept. 6, 2000), that VA has the duty to request information 
and pertinent records from other federal agencies, when on 
notice that such information exists.  This would include a 
decision from the SSA.  See Tetro v. Gober, supra, slip op. 
at 12.  Accordingly, the veteran's SSA records must be 
obtained in connection with his service-connection claims.

The Board also notes that treatment records from the 
Greenville VAOC reveal that the veteran started to receive 
counseling through the Vet Center in January 1999.  There is 
no evidence that the RO has attempted to obtain the veteran's 
outpatient records from the Vet Center.  As VA medical 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992).  Furthermore, clarification as to whether 
there might be other pertinent medical records not yet on 
file should be obtained from the veteran.

Finally, to properly evaluate the veteran's claim for service 
connection for PTSD, the Board finds that an attempt to 
verify the veteran's claimed inservice stressors is 
warranted.  The veteran maintains that, while driving a trash 
truck in April 1970, he came under an enemy attack involving 
small arms and mortar fire.  He also claims that he was shot 
at by a "Q.C. military policeman".  He says the shot 
pierced the front windshield on his truck and barely missed 
the top of his head.  He reports that this incident took 
place in June 1970 when he was driving from Saigon to "Ton 
Sunut" (probably meaning Tan Son Nhut) Airbase.  He also 
recalls an incident where he witnessed, from a hotel balcony, 
an American soldier beaten to death outside a bar in Saigon.  
He states the incident occurred in May 1970.  There is no 
evidence that the RO has sought to verify the veteran's 
alleged stressors.  

The RO should contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and the National 
Personnel Records Center (NPRC) to assist in attempting to 
verify the veteran's alleged stressor events.  The Board 
acknowledges that some of the ambiguities in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, VA should be responsible for attempting to 
provide or obtain the material.  See Hayre v. West, 188 F.3d 
1327, 1332 (Fed. Cir. 1999); Murphy v. Derwinski, 1 
Vet.App. 78, 82 (1990).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he may 
submit additional medical evidence which would 
help to establish an etiological relationship 
between any skin, left foot, right thumb, and/or 
psychiatric disorder and his active military 
service.  Further, the veteran should be asked to 
provide the complete names and addresses of all VA 
and non-VA health care providers who have treated 
him for his skin disorder, left foot condition, 
right thumb disorder, and/or psychiatric problems 
since service discharge.  All records not already 
included in the claims folder should be obtained.  

2.  The RO should take appropriate steps to 
contact the veteran and request that he furnish a 
complete detailed description of the specific 
traumatic incidents which produced the stress that 
he believes resulted in his claimed PTSD, 
including the dates, exact location, and 
circumstances of the incidents, and the names and 
organizations of any individuals involved.  
Particular emphasis should be placed on those 
incidents that the veteran now re-experiences as 
alleged stressors.  With regard to the enemy 
attack on the trash truck he was driving, the 
following information should be supplied:  Was 
anyone injured during this attack?  Was counter 
fire employed?  Was the attack reported?  Under 
what circumstances did the attack occur?  
Concerning the incident when he was shot at by a 
"Q.C. military policeman", the veteran should be 
asked to give a more precise date of the incident 
if possible.  Where did the incident take place?  
Was the incident reported to any official?  If so, 
what was the name and/or unit of the individual 
who took the report?  What was the organization of 
the individual who fired at him?  Similarly, with 
regard to his witnessing the murder of an American 
soldier in Saigon, the veteran should be asked the 
date of the incident, the identity, address, 
and/or location of the building from which he made 
the observation, and whether it was reported to 
any official.  If the incident was reported, what 
was the name and/or unit of the individual who 
took the report?  

3.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from Greenville VAOPC, the Greenville Vet 
Center, and any other identified VA medical 
facility, for treatment since January 1999.  Once 
obtained, all records must be associated with the 
claims folder.

4.  The RO should also obtain copies of any 
administrative decision and underlying medical 
records relied upon in evaluating the veteran's 
claim for Social Security Administration benefits, 
and associate these records with the claims 
folder.

5.  The RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain copies 
of morning reports for the veteran's unit from 
April to June 1970.  An attempt should also be 
made to obtain any personnel records indicating 
the veteran's location and duties during the 
period in question, not already contained in the 
claims folder.

6.  The RO should then make a determination as to 
whether the veteran engaged in combat during his 
military service.  If the answer is in the 
affirmative and his alleged stressors are related 
to such combat, the veteran's lay testimony 
regarding such claimed stressors must be accepted 
as conclusive as to their occurrence, and the 
further development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the provisions of 38 
U.S.C.A. § 1154(b).

7.  In the event it is determined that the veteran 
did not participate in combat with the enemy, or 
that the alleged stressors were not related 
thereto, the RO should then review the file and 
prepare a summary of the veteran's claimed 
stressors, to include a copy of the stressor 
statement that was received from him in December 
1998 (and any additional information received from 
the veteran concerning his claimed stressors) and 
make copies of all pertinent service personnel 
records.  This information, and a copy of this 
Remand decision, should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for verification 
of the veteran's putative stressors.  

8.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

9.  If it is determined that the veteran engaged 
in combat during service and that his alleged 
stressor(s) is (are) related thereto, or that he 
was otherwise exposed to a stressor or stressors 
in service, he should be afforded a VA psychiatric 
examination.  The claims folder and a copy of this 
Remand must be made available to the examiner 
prior to the examination in order that he or she 
may review pertinent aspects of the veteran's 
service and medical history.  All special tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and reasoning 
which form the basis of the opinions requested 
should be clearly set forth.  

The psychiatrist should then render an opinion as 
to the medical probability that the veteran 
currently suffers from PTSD resulting from his 
military experiences in Vietnam.  It should be 
stated whether a current diagnosis of PTSD is 
linked to a specific corroborated stressor event 
(or events) experienced in service pursuant to the 
diagnostic criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  If a diagnosis of PTSD is rendered, 
the examiner should specify the stressor(s) upon 
which the diagnosis is based.

10.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
requested development has been completed in full.  
If any development is incomplete, appropriate 
corrective action should be implemented.  When the 
requested development is complete, the RO should 
review this claim.  If the benefit sought remains 
denied, the veteran and his representative should 
be furnished an appropriate supplemental statement 
of the case and afforded a reasonable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


